

117 SRES 286 IS: Urging the Biden Administration to work with Congress to ensure that the United States military has sufficient resources.
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 286IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Scott of Florida (for himself, Mr. Wicker, Mr. Cornyn, Mr. Cotton, and Mr. Sullivan) submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONUrging the Biden Administration to work with Congress to ensure that the United States military has sufficient resources.Whereas the United States faces numerous national security threats from around the world, including from the People’s Republic of China, the Russian Federation, the Islamic Republic of Iran, the Democratic Republic of Korea, and international terrorist and crime networks aided by United States enemies, such as the Republic of Cuba and the Bolivarian Republic of Venezuela;Whereas the United States is engaged in a new Cold War with the People’s Republic of China, which is—(1) building up its military to defeat the United States;(2)stealing United States intellectual property and jobs;(3)harassing neighboring Asian countries and United States allies and partners;(4)committing genocide against the Uyghurs; and (5)denying basic rights to the people of Hong Kong;Whereas the People’s Republic of China is focused on world domination through oppression and communist rule;Whereas, according to prominent research institutions, including the Center for Strategic and International Studies and the Stockholm International Peace Research Institute, the Chinese Communist Party has increased its defense spending more than 700 percent during the last decade, with an additional 6.8 percent increase anticipated in the current fiscal year;Whereas security and foreign policy experts widely acknowledge that— (1)the People’s Republic of China is not forthcoming or transparent with information related to military spending; and (2)China’s military spending may be considerably higher than its reported figures;Whereas the National Defense Strategy Commission, in its report, Providing for the Common Defense: The Assessment and Recommendation of the States, recommended, in accordance with the testimony of Secretary Mattis and Chairman Dunford in 2017, that Congress increase the base defense budget at an average rate of three to five percent above inflation through the Future Years Defense Program and perhaps beyond;Whereas, when considering the inflation crisis he has created, President Biden’s proposed defense budget would be insufficient to address—(1)new and mounting threats to United States national security and to our allies; and (2)the need for sufficient military support to deter our enemies and maintain the most lethal fighting force in the world;Whereas President Biden’s proposed budget request includes $715,000,000,000 for the Department of Defense, which is well below the funding needed to keep pace with inflation, while the President’s nondefense discretionary spending request represents an increase of almost 20 percent compared to the current fiscal year;Whereas, in the Department of Defense’s fiscal year 2021 Future Years Defense Program, the projected request for the Department of Defense in fiscal year 2022 was targeted at $722,000,000,000, which is $7,000,000,000 higher than President Biden’s actual defense budget request for fiscal year 2022;Whereas President Biden’s defense budget—(1) does not provide adequate resources to deter or defeat United States enemies;(2)does not even keep up with inflation; and(3)does not restore our military readiness that was diminished by budget cuts and the sequester under President Barack Obama, which arbitrarily reduced defense spending across the board;Whereas the lack of sufficient funding will require the Department of Defense to choose between— (1)providing for United States servicemembers’ compensation and benefits;(2)providing for United States forces’ modernization and readiness needs; and (3)any other priorities that the Biden Administration chooses to pursue; andWhereas President Biden’s level of defense spending—(1)harms the United States long-term strategic competition against the People’s Republic of China and other adversaries; and (2)weakens our standing on the global stage: Now, therefore, be itThat the Senate urges the Biden Administration to work with Congress to ensure that the United States military has all the necessary resources to build and sustain the overwhelming military might that the United States expects and deserves. 